                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


 SKAGWAY JEWELRY CO., LLC, and
 INDRESH CHAWLA,
                                                      Case No. 1:16-cv-00005-RRB
                      Plaintiff,

        vs.                                             ORDER OF DISMISSAL
                                                         WITH PREJUDICE
 WESTMARK HOTELS, INC., et al.,

                      Defendants.




              As stipulated by the parties at Docket 333, filed October 3, 2019, it is hereby

              ORDERED that this matter is DISMISSED WITH PREJUDICE, the

parties to bear their own respective costs and attorney fees, if any.

              FURTHER ORDERED that pending motions, if any, are DENIED, and

pending deadlines and filing requirements, if any, are VACATED.

              IT IS SO ORDERED this 3rd day of October, 2019, at Anchorage, Alaska.


                                                             /s/ Ralph R. Beistline
                                                           RALPH R. BEISTLINE
                                                      Senior United States District Judge




        Case 1:16-cv-00005-RRB Document 334 Filed 10/03/19 Page 1 of 1
